DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 1
In lines 7-9, recites “wherein in the collecting pipe, the exhaust gas sensor is installed at a position away from the outlets of the two exhaust pipes in a direction orthogonal to a direction in which the outlets of the two exhaust pipes are adjacent to each other in a sectional view” however, it is not clear as to what is required by the claim recitations above since the claim does not clearly indicate what, where and how the direction is determined and is, and further does 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2002/0069643 A1 to Yoshizawa et. al. (Yoshizawa).

Examiner’s Note: Annotated Fig.16 of Yoshizawa will be used in the rejection below.


    PNG
    media_image1.png
    799
    726
    media_image1.png
    Greyscale



In Reference to Claim 1
An installation structure of an exhaust gas sensor comprising: 

a collecting pipe (73) configured to collect the two exhaust pipes (A, B); and 
an exhaust gas sensor (75) installed in the collecting pipe (73), 
wherein outlets (D) of the two exhaust pipes (A, B) are connected to the collecting pipe (73) so as to be adjacent to each other, and 
wherein in the collecting pipe (73), the exhaust gas sensor (73) is installed at a position away from the outlets (D) of the two exhaust pipes in a direction orthogonal to a direction in which the outlets of the two exhaust pipes are adjacent to each other in a sectional view (C is orthogonal to line of outlets (D)) (see at least Yoshizawa Figs.1 and 16 and paragraphs 38-39, 41, 49, 51, 92-95).

In Reference to Claim 2
The installation structure of an exhaust gas sensor according to claim 1 (see rejection to claim 1 above), wherein the outlets (D) of the two exhaust pipes are (A, B) connected to the collecting pipe (73) so as to be adjacent to each other in an upper-lower direction ((C1, C2) are pointing lower and pointing upper), and wherein in the collecting pipe (73), the exhaust gas sensor (75) is installed on a side of the two exhaust pipes in the sectional view (see at least Yoshizawa Figs.1 and 16 and paragraphs 38-39, 41, 49, 51, 92-95).

In Reference to Claim 3


In Reference to Claim 6
The installation structure of an exhaust gas sensor according to claim 1 (see rejection to claim 1 above), wherein in the collecting pipe (73), a detection end (tip of #75) of the exhaust gas sensor (75) is positioned at a position separated from a portion between the two exhaust pipes (A, B) in the direction orthogonal to the direction in which the outlets of the two exhaust pipes (A, B) are adjacent to each other in the sectional view (see at least Yoshizawa Figs.1 and 16 and paragraphs 38-39, 41, 49, 51, 92-95).

In Reference to Claim 7
The installation structure of an exhaust gas sensor according to claim 1 (see rejection to claim 1 above), wherein a detection end (G) of the exhaust gas sensor (75) is positioned on a straight line extending perpendicularly from a middle point (C) on a center line (C) connecting centers (C1, C2) of the two exhaust pipes (A, B) (see at least Yoshizawa Figs.1 and 16 and paragraphs 38-39, 41, 49, 51, 92-95).

In Reference to Claim 8
The installation structure of an exhaust gas sensor according to claim 1 (see rejection to claim 1 above), wherein exhaust directions (C1, C2) of the two exhaust pipes (A, B) intersect with each other in atop view (see at least Yoshizawa Figs.1 and 16 and paragraphs 38-39, 41, 49, 51, 92-95).

In Reference to Claim 9
The installation structure of an exhaust gas sensor according to claim 1 (see rejection to claim 1 above), wherein exhaust directions (C1, C2) of the two exhaust pipes are directed to the exhaust gas sensor (75) in a top view (see at least Yoshizawa Figs.1 and 16 and paragraphs 38-39, 41, 49, 51, 92-95).

Claims 1 and 4 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,082,103 to Sugiura et. al. (Sugiura).

In Reference to Claim 1
An installation structure of an exhaust gas sensor comprising: 
two exhaust pipes (1) on a downstream side of a multi-cylinder engine (engine); 
a collecting pipe (2) configured to collect the two exhaust pipes (1); and 
an exhaust gas sensor (3) installed in the collecting pipe (2), 

wherein in the collecting pipe (2), the exhaust gas sensor (3) is installed at a position away from the outlets (1A) of the two exhaust pipes in a direction orthogonal to a direction in which the outlets of the two exhaust pipes (1) are adjacent to each other in a sectional view (see at least Sugiura Figs.1 and 5B and column 4 lines 32-67, column 5 lines 1-47).

In Reference to Claim 4
The installation structure of an exhaust gas sensor according to claim 1 (see rejection to claim 1 above), wherein in the collecting pipe (2), one space is larger than other space with the outlets (1A) of the two exhaust pipes (1) interposed there between in the sectional view, and the exhaust gas sensor (3) is installed in the one space (see at least Sugiura Figs.1 and 5B and column 4 lines 32-67, column 5 lines 1-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa.

In Reference to Claim 5
The installation structure of an exhaust gas sensor according to claim 1 (see rejection to claim 1 above), wherein the collecting pipe (73) has a diameter increasing from an upstream side toward a downstream side, and wherein in the collecting pipe (73), inclination of one enlarged diameter portion is larger than inclination of other enlarged diameter portion with the outlets of the two exhaust pipes (A, B) interposed therebetween in the sectional view, and the exhaust gas .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of US Patent No. 9,174,694 B2 to Nakamura (Nakamura).

In Reference to Claim 10
		Yoshizawa teaches (except for the bolded and italic recitations below): 
The installation structure of an exhaust gas sensor according to claim 1 (see rejection to claim 1 above), wherein an oil pan configured to store oil is provided at a lower portion of the multi-cylinder engine, and wherein a concave portion is formed in the oil pan, the collecting pipe (73) is positioned in the concave portion, and the exhaust gas sensor (75) fits in the concave portion (see at least Yoshizawa Figs.1 and 16 and paragraphs 38-39, 41, 49, 51, 92-95).
Yoshizawa does not explicitly teaches (bolded and italic recitations above) as to having an oil pan configured to store oil is provided at a lower portion of the multi-cylinder engine, and wherein a concave portion is formed in the oil pan, the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 9,140,173 B2 to Nakamura et. al. (Nakamura) teaches multiple pipes connected to the collecting pipe and the outlets of the exhaust pipes perpendicular to the sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.